Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 24, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  Rehearing No. 619                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  152448(163)                                                                                                          Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                     SC: 152448
  v                                                                  COA: 317892
                                                                     St. Clair CC: 10-002936-FC
  TIA MARIE-MITCHELL SKINNER,
             Defendant-Appellee.
  _____________________________________/

         On order of the Court, the motion for rehearing of the Court’s June 20, 2018 opinion
  is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 24, 2018
                                                                                Clerk